No. 05-673

              IN THE SUPREME COURT OF THE STATE OF MONTANA

                                     2006 MT 287N


IN RE THE MARRIAGE OF
JAMES CHRISTIE,

               Petitioner and Appellant,

         v.

KIMI SUE CHRISTIE,

               Respondent and Respondent.



APPEAL FROM:          The District Court of the Second Judicial District,
                      In and For the County of Silver Bow, Cause No. DR 2003-186,
                      Honorable Kurt Krueger, Presiding Judge


COUNSEL OF RECORD:

               For Appellant:

                      Daniel R. Sweeney, Attorney at Law, Butte, Montana

               For Respondent:

                      Jeannette Ellen Berry, Montana Legal Services Association,
                      Helena, Montana


                                                    Submitted on Briefs: July 26, 2006

                                                           Decided: November 8, 2006

Filed:

                  __________________________________________
                                     Clerk
Justice James C. Nelson delivered the Opinion of the Court.

¶1     Pursuant to Section I, Paragraph 3(d)(v), Montana Supreme Court 1996

Internal Operating Rules, as amended in 2003, the following memorandum

decision shall not be cited as precedent. It shall be filed as a public document, its

case title, Supreme Court cause number and disposition shall be included in this

Court's quarterly list of noncitable cases published in the Pacific Reporter and

Montana Reports.

¶2     James Christie (James) appeals from the Findings of Fact, Conclusions of

Law and Decree of Dissolution of his marriage to Kimi Sue Christie (Kimi)

entered by the District Court for the Second Judicial District, Silver Bow County.

Specifically, James appeals the District Court’s award of maintenance to Kimi in

the amount of $550.00 per month. We affirm.

                      Factual and Procedural Background

¶3     James and Kimi married in July 2002, in Missoula, Montana.              They

separated in September 2003, and James filed for divorce on October 16, 2003.

No children were born of the marriage. The parties did not have any real property

jointly held by them and any marital debt was discharged as part of James’s

bankruptcy.

¶4     During the marriage, James was employed as a pipefitter for a California

and Washington based company called Timec. He earned between $60,000 and

$70,000 per year. Sometime after the parties’ separation, James was laid off by

Timec because of lack of work.          James took a full-time job with Fisher


                                         2
Communications in Butte where he earned $32,400 per year.

¶5       Kimi had been receiving Supplemental Security Income benefits from the

Social Security Administration (SSA) since 1998. Following the marriage, Kimi

was disqualified from receiving benefits because of James’s income. Kimi was

unable to work, and although she had reapplied for benefits from SSA after her

separation from James, she had not received a decision by the time of the

dissolution hearing. Kimi survived on food stamps, Section 8 housing, some local

government programs and loans from friends and family.

¶6       James filed this action in the District Court for the dissolution of the

parties’ marriage. Kimi filed a response wherein she requested maintenance.

During the pendency of the dissolution action, the District Court ordered James to

pay the balance owing on a 1988 GMC truck, provide new tires for the truck and

transfer that vehicle together with a washer and dryer to Kimi as “temporary

maintenance.”      Thereafter, Kimi sought an award of property in lieu of

maintenance both at the mediation and at the final hearing. The parties had

already divided any other personal property between them and James introduced

an exhibit wherein he purported to list the values of the property retained by each

party.

¶7       Following the final hearing, the District Court awarded Kimi maintenance

in the amount of $550.00 per month starting February 1, 2004, and ordered that

James should continue to pay monthly maintenance to Kimi for an additional

twelve months from the date of the court’s Findings of Fact, Conclusions of Law


                                         3
and Decree of Dissolution dated September 23, 2005. The court stated in its

decree that it did not find the property evaluation provided by James to be

reflective of the actual marital values and that it was not convinced that Kimi

possessed the personal property enumerated in James’s exhibit. The court further

stated that although it was unclear as to who acquired certain properties, it

appeared that there had been an equitable distribution of property.

                                    Discussion

¶8     On appeal, James argues that the District Court erred when it awarded

maintenance to Kimi without first determining the net worth of the marital estate.

James maintains that the amount awarded was not based upon his ability to pay or

on Kimi’s financial needs.      James also argues that, to justify its award of

maintenance, the District Court compounded its error by speculating that James

would return to his higher paying job at Timec.

¶9     We have previously stated that specific findings of net worth are not

mandatory if the findings as a whole are sufficient to determine the equitable

nature of the division. In re Marriage of Hayes, 2002 MT 281, ¶ 16, 312 Mont.

440, ¶ 16, 60 P.3d 431, ¶ 16 (citing In re Marriage of Harkin, 2000 MT 105, ¶ 31,

299 Mont. 298, ¶ 31, 999 P.2d 969, ¶ 31).

¶10    In reviewing an award of maintenance, this Court’s role is limited to a

determination of whether the District Court’s findings are clearly erroneous. In re

Marriage of Hanni, 2000 MT 59, ¶ 33, 299 Mont. 20, ¶ 33, 997 P.2d 760, ¶ 33

(citing In re Marriage of Eschenbacher, 253 Mont. 139, 142, 831 P.2d 1353, 1355


                                         4
(1992)). The court may award maintenance only if it finds that the spouse seeking

maintenance lacks sufficient property to provide for her reasonable needs and is

unable to support herself through appropriate employment. Section 40-4-203(1),

MCA. In addition, the court must consider the ability of the spouse from whom

maintenance is sought to meet his needs while meeting those of the spouse seeking

maintenance. Section 40-4-203(2)(f), MCA.

¶11    We have determined to decide this case pursuant to Section 1, Paragraph

3(d) of our 1996 Internal Operating Rules, as amended in 2003, which provides

for memorandum opinions. It is manifest on the face of the briefs and the record

before us that the appeal is without merit because the findings of fact are

supported by substantial evidence, the legal issues are clearly controlled by settled

Montana law which the District Court correctly interpreted, and there was no

abuse of discretion by the District Court. The record supports the District Court’s

conclusion that maintenance is appropriate in this matter because there had been

an equitable distribution of property between the parties; because Kimi lacks

sufficient property to provide for her reasonable needs; because Kimi is in failing

health and does not have the means to become self-sufficient in the near future;

and because James is employed, possesses adequate property and has the resources

available to him to provide maintenance to Kimi.

¶12    We affirm the judgment of the District Court.


                                          /S/ JAMES C. NELSON



                                         5
We Concur:

/S/ KARLA M. GRAY
/S/ JOHN WARNER
/S/ JIM RICE
/S/ W. WILLIAM LEAPHART




                          6